                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
                                      MILWAUKEE DIVISION


KIMBERLEY BRACHER,
on behalf of herself and
all others similarly situated,                               Case No. 21-cv-889

                 Plaintiff,                                  COLLECTIVE AND CLASS
                                                             ACTION COMPLAINT
        v.                                                   PURSUANT TO 29 U.S.C. §216(b)
                                                             AND FED. R. CIV. P. 23
JAYBIRD SENIOR LIVING, LLC
208 35th Street Dr. SE, Suite 500                            JURY TRIAL DEMANDED
Cedar Rapids, Iowa 52403

        and

WIRC, LLC
808 Dearborn Avenue
Waterloo, Iowa 50703

                 Defendants


                                          COMPLAINT


                                   PRELIMINARY STATEMENT

        1.       This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Kimberley Bracher, on behalf of herself and all other similarly situated

current and former hourly-paid, non-exempt employees of Defendants, Jaybird Senior Living,

LLC and WIRC, LLC, for purposes of obtaining relief under the FLSA and WWPCL for unpaid




             Case 2:21-cv-00889-BHL Filed 07/29/21 Page 1 of 19 Document 1
overtime compensation, liquidated damages, costs, attorneys’ fees, declaratory and/or injunctive

relief, and/or any such other relief the Court may deem appropriate.

       2.       Defendants operated (and continue to operate) an unlawful compensation system

that deprived and failed to compensate Plaintiff and all other current and former hourly-paid,

non-exempt employees for all hours worked and work performed each workweek, including at

an overtime rate of pay for each hour worked in excess of forty (40) hours in a workweek, by

failing to include all forms of non-discretionary compensation, such as monetary bonuses,

incentives, awards, and/or other rewards and payments, in all current and former hourly-paid,

non-exempt employees’ regular rates of pay for overtime calculation purposes, in violation of the

FLSA and WWPCL.

       3.       Defendants’ failure to compensate its hourly paid, non-exempt employees for

compensable work performed each workweek, including but not limited to at an overtime rate of

pay, was intentional, willful, and violated federal law as set forth in the FLSA and state law as

set forth in the WWPCL.

                                 JURISDICTION AND VENUE

       4.       This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       5.       This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.




            Case 2:21-cv-00889-BHL Filed 07/29/21 Page 2 of 19 Document 1
       6.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because

Defendants do business, and have substantial and systematic contacts in, this District.

                                            PARTIES

       7.       Plaintiff, Kimberley Bracher, is an adult female resident of the State of Wisconsin

with a post office address of 1220 East Mitchell Avenue, Appleton, Wisconsin 54915.

       8.       Defendant, Jaybird Senior Living, LLC, was, at all material times herein, an Iowa

entity doing business in the State of Wisconsin with a principal address of 208 35th St. Dr. SE,

Suite 500, Cedar Rapids, Iowa 52403.

       9.       Defendant Jaybird Senior Living is an owner, operator, and manager of numerous

senior care and residential living facilities across the United States, including but not limited to

in the State of Wisconsin.

       10.      Defendant, WIRC, LLC, was, at all material times herein, an entity doing

business in the State of Wisconsin with a principal address of 808 Dearborn Avenue, Waterloo,

Iowa 50703.

       11.      Defendant Jaybird Senior Living owns and operates Defendant WIRC.

       12.      During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants owned, operated and managed a community-based senior care and

residential living facility located at 5117 North Cherryvale Avenue, Appleton, Wisconsin 54913

– which was also commonly known as “Apple Creek Place.”

       13.      For purposes of the FLSA, Defendants were “employers” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).




            Case 2:21-cv-00889-BHL Filed 07/29/21 Page 3 of 19 Document 1
       14.    For purposes of the WWPCL, Defendants were “employers” of Plaintiff, and

Plaintiff was “employed” by Defendants, as those terms, or variations thereof, are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       15.    During the relevant time periods as stated herein, Defendants were engaged in

“commerce” and/or its employees were engaged in “commerce,” as that term is defined under

the FLSA.

       16.    During the relevant time periods as stated herein, Defendants, both individually

and collectively, employed more than two (2) employees.

       17.    During the relevant time periods as stated herein, Defendants’ annual dollar

volume of sales or business, both individually and collectively, exceeded $500,000.

       18.    During the relevant time periods as stated herein, Plaintiff was engaged in

commerce or in the production of goods for commerce.

       19.    Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) was contemporaneously filed with the Complaint (ECF No. 1).

       20.    Plaintiff brings this action on behalf of herself and all other similarly-situated

current and former hourly-paid, non-exempt employees employed by Defendants within the three

(3) years immediately preceding the filing of the Complaint (ECF No. 1). Plaintiff and all other

hourly-paid, non-exempt employees were subjected to Defendants’ same terms and conditions of

employment and same unlawful compensation policies as enumerated herein, performing the

same or similar job duties at physical locations owned, operated, and managed by Defendants.

       21.    During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Plaintiff and all other current and former hourly-paid, non-exempt employees




         Case 2:21-cv-00889-BHL Filed 07/29/21 Page 4 of 19 Document 1
performed compensable work in same or similar job duties on Defendants’ behalf, at

Defendants’ direction, for Defendants’ benefit, and/or with Defendants’ knowledge.

          22.   During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants hired, terminated, promoted, demoted, and/or suspended Plaintiff and

all other hourly-paid, non-exempt employees.

          23.   During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants supervised Plaintiff’s and all other hourly-paid, non-exempt

employees’ day-to-day activities.

          24.   During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants reviewed Plaintiff’s work performance and the work performance of all

other hourly-paid, non-exempt employees.

          25.   During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants established Plaintiff’s and all other hourly-paid, non-exempt

employees’ work schedules and provided Plaintiff and all other hourly-paid, non-exempt

employees with work assignments and hours of work.

          26.   During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees similarly utilized

Defendants’ employment policies, practices, and/or procedures in the performance of their job

duties.

          27.   During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants oversaw, managed, and adjudicated Plaintiff’s and all other hourly-

paid, non-exempt employees’ employment-related questions, benefits-related questions, and

workplace issues.




            Case 2:21-cv-00889-BHL Filed 07/29/21 Page 5 of 19 Document 1
       28.     During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants established the terms and conditions of Plaintiff’s and all other hourly-

paid, non-exempt employees’ employment.

       29.     During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants compensated Plaintiff and all other hourly-paid, non-exempt employees

for hours worked and/or work performed, including with additional forms of compensation, such

as monetary bonuses, incentives, and/or other rewards and payments.

                                 GENERAL ALLEGATIONS

       30.     In December 2020, Defendants hired Plaintiff into the position of Health Services

Lead working at Defendants’ “Apple Creek Place” location in the State of Wisconsin

       31.     In July 2021, Plaintiff’s employment with Defendants ended.

       32.     During the entirety of Plaintiff’s employment with Defendants, Defendants

compensated Plaintiff on an hourly basis and/or with an hourly rate of pay.

       33.     During the entirety of Plaintiff’s employment with Defendants, Plaintiff was a

non-exempt employee for purposes of the FLSA and WWPCL.

       34.     On a daily basis during Plaintiff’s employment with Defendants, Plaintiff worked

alongside other hourly-paid, non-exempt employees as part of Defendants’ care services at

Defendants’ “Apple Creek Place” location.

       35.     On a daily basis during Plaintiff’s employment with Defendants, Plaintiff

performed compensable work at Defendants’ direction, on Defendants’ behalf, for Defendants’

benefit, and/or with Defendants’ knowledge as an hourly-paid, non-exempt employee at

Defendants’ “Apple Creek Place” location.




         Case 2:21-cv-00889-BHL Filed 07/29/21 Page 6 of 19 Document 1
       36.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were employed by

Defendants in hourly-paid, non-exempt job positions and performed compensable work on

Defendants’ behalf, with Defendants’ knowledge, for Defendants’ benefit, and/or at Defendants’

direction at locations that were owned, operated, and managed by Defendants.

       37.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees regularly

worked in excess of forty (40) hours per workweek.

       38.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants knew or had knowledge that Plaintiff and all other hourly-paid, non-

exempt employees worked in excess of forty (40) hours per workweek.

       39.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants compensated Plaintiff and all other hourly-paid, non-exempt

employees on a bi-weekly basis via check.

       40.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants workweek for FLSA and WWPCL purposes was Sunday

through Saturday.

       41.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were non-

union employees of Defendants.

       42.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were subject

to Defendants’ same pay and timekeeping policies and practices.




         Case 2:21-cv-00889-BHL Filed 07/29/21 Page 7 of 19 Document 1
       43.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all current and former hourly-paid, non-exempt employees were

subject to Defendants’ same unlawful policy, practice, custom, and/or scheme of failing to

include all forms of non-discretionary compensation, such as monetary bonuses, incentives,

awards, and/or other rewards and payments, in their regular rates of pay for overtime purposes in

violation of the FLSA and WWPCL.

       44.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ policies in practice failed to compensate Plaintiff and all other hourly-

paid, non-exempt employees at the correct and lawful overtime rate of pay for all hours worked

and work performed in excess of forty (40) hours in a workweek.

       45.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants knew and/or were aware that their pay policies and practices

failed to compensate Plaintiff and all other hourly-paid, non-exempt employees at the correct and

lawful overtime rate of pay for all hours worked and work performed in excess of forty (40)

hours in a workweek.

              COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       46.     Plaintiff brings this action on behalf of herself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                       All hourly-paid, non-exempt employees employed by
                       Defendants within the three (3) years immediately
                       preceding the filing of this Complaint (ECF No. 1) who
                       have not been compensated for all hours worked in excess
                       of forty (40) hours in a workweek at the proper, correct,
                       and/or lawful overtime rate of pay.




           Case 2:21-cv-00889-BHL Filed 07/29/21 Page 8 of 19 Document 1
       47.    Plaintiff and the FLSA Collective primarily performed non-exempt job duties

each workweek and, thus, were legally entitled to overtime pay for all hours worked in excess of

forty (40) in a workweek.

       48.    Plaintiff and the FLSA Collective were compensated on an hourly basis (and not

on a salary basis) each workweek and, thus, were legally entitled to overtime pay for all hours

worked in excess of forty (40) in a workweek.

       49.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants compensated Plaintiff and the FLSA Collective with, in addition to an

hourly or regular rate(s) of pay, other forms of non-discretionary compensation – such as

performance-based and/or attendance-based monetary bonuses and incentives, awards, and/or

other rewards and payments – on a bi-weekly, monthly, quarterly, annual, and/or ad hoc basis.

       50.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the monetary compensation – such as performance-based and/or attendance-based

monetary bonuses and incentives, awards, and/or other rewards and payments – that Defendants

provided to Plaintiff and the FLSA Collective was non-discretionary in nature: it was made

pursuant to a known plan (performance or productivity) or formula and/or was announced and

known to Plaintiff and the FLSA Collective to encourage and/or reward their steady, rapid,

productive, reliable, safe, consistent, regular, predictable, continued, and/or efficient work

performance and/or hours worked.

       51.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ pay policies and practices failed to include all forms of non-

discretionary compensation – such as monetary bonuses, incentives, awards, and/or other

rewards and payments – in Plaintiff’s and the FLSA Collective’s regular rate(s) of pay for




         Case 2:21-cv-00889-BHL Filed 07/29/21 Page 9 of 19 Document 1
overtime calculation and compensation purposes during workweeks when said employees

worked more than forty (40) hours during the representative time period that the monetary

bonuses, incentives, awards, and/or other rewards and payments covered.

       52.     The First Claim for Relief is brought under and maintained as an opt-in Collective

Action pursuant to § 216(b) of the FLSA, 29 U.S.C. 216(b), by Plaintiff on behalf of the FLSA

Collectives.

       53.     The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       54.     Plaintiff and the FLSA Collective are and have been similarly situated, have and

have had substantially similar job requirements and pay provisions, and are and have been

subject to Defendants’ decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them for each hour worked

including overtime compensation. The claims of Plaintiff as stated herein are the same as those

of the FLSA Collective.

       55.     Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among other FLSA violations, Defendants’ practice of failing to properly and lawfully

compensate employees for all work performed and/or hours worked at the correct and lawful

overtime rate of pay each workweek, in violation of the FLSA.

       56.     Defendants were or should have been aware that their unlawful practices failed to

compensate and deprived Plaintiff and the FLSA Collective of the appropriate and lawful

overtime wages and compensation due and owing to them, in violation of the FLSA.

       57.     The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available




         Case 2:21-cv-00889-BHL Filed 07/29/21 Page 10 of 19 Document 1
from Defendants. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendants and through posting at Defendants’ facilities and locations in areas

where postings are normally made.

         58.   Defendants’ conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collective.

                     RULE 23 CLASS ALLEGATIONS - WISCONSIN

         59.   Plaintiff brings this action on behalf of herself and all other similarly-situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

                      All hourly-paid, non-exempt employees employed by
                      Defendants within the two (2) years immediately preceding
                      the filing of this Complaint (ECF No. 1) through the date of
                      judgment who have not been compensated for all hours
                      worked in excess of forty (40) hours in a workweek at the
                      proper, correct, and/or lawful overtime rate of pay.

         60.   The members of the Wisconsin Class are readily ascertainable. The number and

identity of the members of the Wisconsin Class are determinable from the records of Defendants.

The job titles, length of employment, and the rates of pay for each member of the Wisconsin

Class are also determinable from Defendants’ records. For purposes of notice and other purposes

related to this action, their names and addresses are readily available from Defendants. Notice

can be provided by means permissible under Fed. R. Civ. P. 23.

         61.   The proposed Wisconsin Class is so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over one hundred and fifty (50) members of the Wisconsin

Class.




           Case 2:21-cv-00889-BHL Filed 07/29/21 Page 11 of 19 Document 1
       62.     Plaintiff’s claims are typical of those claims which could be alleged by any

members of the Wisconsin Class, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Class in separate actions. All of the members of the

Wisconsin Class were subject to the same corporate practices of Defendants, as alleged herein.

Defendants’ corporate-wide policies and practices affected all members of the Wisconsin Class

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Class. Plaintiff and other members of the Wisconsin Class sustained

similar losses, injuries and damages arising from the same unlawful policies and practices and

procedures.

       63.     Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Class and has no interests antagonistic to the Wisconsin Class. Plaintiff is represented by counsel

who are experienced and competent in both collective/class action litigation and employment

litigation and have previously represented plaintiffs in wage and hour cases.

       64.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual members

of the Wisconsin Class to redress the wrongs done to them.




         Case 2:21-cv-00889-BHL Filed 07/29/21 Page 12 of 19 Document 1
          65.   Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Wisconsin Class, establishing incompatible standards of

conduct for Defendants and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          66.   Defendants have violated the WWPCL regarding payment of regular wages and

overtime wages. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.

          67.   There are questions of fact and law common to the Wisconsin Class that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Class arising from Defendants’ actions include, without

limitation, the following: (1) Whether the work performed by Plaintiff and the Wisconsin Class

is compensable under federal law and/or Wisconsin law; (2) Whether Defendants provided the

Wisconsin Class with forms of non-discretionary compensation, and whether Defendants failed




           Case 2:21-cv-00889-BHL Filed 07/29/21 Page 13 of 19 Document 1
to include these forms of non-discretionary compensation in the Wisconsin Class’ regular rates

of pay for overtime calculation purposes; and (3) The nature and extent of class-wide injury and

the measure of damages for the injury.

       68.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                                 FIRST CLAIM FOR RELIEF
                          Violations of the FLSA – Unpaid Overtime Wages
                    (Plaintiff on behalf of herself and the FLSA Collective)

       69.     Plaintiff, on behalf of herself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       70.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       71.     At all times material herein, Defendants were employers of Plaintiff and the

FLSA Collective as provided under the FLSA.

       72.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       73.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       74.     Defendants violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay at the proper and correct overtime rate of

pay for each hour worked in excess of forty (40) hours each workweek. Specifically, Defendants’

unlawful compensation practice failed to include all forms of non-discretionary compensation,




         Case 2:21-cv-00889-BHL Filed 07/29/21 Page 14 of 19 Document 1
such as monetary bonuses, incentives, awards, and/or other rewards and payments, in the FLSA

Collective’s regular rates of pay for overtime calculation purposes.

       75.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       76.     Defendants were subject to the overtime pay requirements of the FLSA because

Defendants are enterprises engaged in commerce and/or its employees are engaged in commerce,

as defined in FLSA, 29 U.S.C. § 203(b).

       77.     Defendants’ failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly include all forms of non-discretionary compensation in the regular rate of pay

for overtime calculations purposes was willfully perpetrated. Defendants also have not acted in

good faith and with reasonable grounds to believe its actions and omissions were not a violation

of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are entitled to recover an

award of liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively,

should the Court find that Defendants acted in good faith or with reasonable grounds in failing to

pay overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of

pre-judgment interest at the applicable legal rate.

       78.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendants from Plaintiff and the FLSA

Collective for which Defendants are liable pursuant to 29 U.S.C. § 216(b).




         Case 2:21-cv-00889-BHL Filed 07/29/21 Page 15 of 19 Document 1
       79.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendants acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       80.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                                 SECOND CLAIM FOR RELIEF
                     Violation of the WWPCL – Unpaid Overtime Wages
                    (Plaintiff, on behalf of herself and the Wisconsin Class)

       81.     Plaintiff, on behalf of herself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

       82.     At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendants within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       83.     At all relevant times, Defendants were employers of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       84.     At all relevant times, Defendants employed, and continue to employ, Plaintiff and

the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et

seq., and Wis. Admin. Code § DWD 272.01.

       85.     Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.




         Case 2:21-cv-00889-BHL Filed 07/29/21 Page 16 of 19 Document 1
         86.   At all relevant times, Defendants had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class regular wages and overtime compensation.

         87.   Throughout the Wisconsin Class Period, Defendants maintained and perpetrated

an unlawful compensation practice that failed to include all forms of non-discretionary

compensation, such as monetary bonuses, incentives, awards, and/or other rewards and

payments, in the Wisconsin Class’ regular rates of pay for overtime calculation purposes, in

violation of the WWPCL.

         88.   Defendants willfully failed to pay Plaintiff and the Wisconsin Class overtime

premium compensation for all hours worked in excess of forty (40) hours a workweek, in

violation of the WWPCL.

         89.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendants’ violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendants to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         90.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendants pursuant to the WWPCL.




          Case 2:21-cv-00889-BHL Filed 07/29/21 Page 17 of 19 Document 1
WHEREFORE, it is respectfully prayed that this Court grant the following relief:

   a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
      supervised Notice, to all similarly-situated current and former hourly-paid, non-
      exempt employees who worked at and/or were employed by Defendants
      informing them of this action and their rights to participate in this action. Such
      Notice shall inform all similarly-situated current and qualified former employees
      of the pendency of this action, the nature of this action, and of their right to “opt
      in” to this action. Additionally, such notice will include a statement informing the
      similarly-situated current and qualified former employees that it is illegal for
      Defendants to take any actions in retaliation of their consent to join this action;

   b) At the earliest possible time, issue an Order certifying this action as a class action
      pursuant to Federal Rules of Civil Procedure 23;

   c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
      as class counsel pursuant to Federal Rules of Civil Procedure 23;

   d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
      2202, declaring Defendants’ actions as described in the Complaint as unlawful
      and in violation of the FLSA and Wisconsin Law and applicable regulations and
      as willful as defined in the FLSA and Wisconsin Law;

   e) Issue an Order directing and requiring Defendants to pay Plaintiff and all other
      similarly-situated hourly-paid, non-exempt employees damages in the form of
      reimbursement for unpaid overtime wages for all time spent performing
      compensable work for which they were not paid pursuant to the rate provided by
      the FLSA and WWPCL;

   f) Issue an Order directing and requiring Defendants to pay Plaintiff and all other
      similarly-situated hourly-paid, non-exempt employees liquidated damages
      pursuant to the FLSA and WWPCL in an amount equal to, and in addition to the
      amount of wages and overtime wages owed to them;

   g) Issue an Order directing Defendants to reimburse Plaintiff and all other similarly-
      situated hourly-paid, non-exempt employees for the costs and attorneys’ fees
      expended in the course of litigating this action, pre-judgment and post-judgment
      interest; and

   h) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
      employees with other relief that the Court deems just and equitable.




 Case 2:21-cv-00889-BHL Filed 07/29/21 Page 18 of 19 Document 1
             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 29th day of July, 2021

                                                 WALCHESKE & LUZI, LLC
                                                 Counsel for Plaintiff

                                                 s/ Scott S. Luzi                    .




                                                 James A. Walcheske, State Bar No. 1065635
                                                 Scott S. Luzi, State Bar No. 1067405
                                                 David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
235 N. Executive Drive, Suite 240
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: dpotteiger@walcheskeluzi.com




        Case 2:21-cv-00889-BHL Filed 07/29/21 Page 19 of 19 Document 1
